IN THE SUPREME COURT OF TEXAS

                                 No. 04-0015

  IN RE  TEREX CORPORATION; TEREX CRANES, INC.; HARNISCHFEGER CORPORATION;
 ANTHONY CRANE RENTAL D/B/A MAXIM CRANE WORKS; CURTIS SHIFLET, DAVID KEENER,
             KEITH CLARK, AND CRANE & RIGGING CONSULTANTS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for stay, filed January 6,  2004,  is
granted.   All underlying proceedings in Cause No.  2002-P00893,  styled  In
Re  The Estate of Emilio Talavera, deceased, in  the  Probate  Court  of  El
Paso County, Texas, is stayed pending further order of this Court.

      2.    The parties are requested to file full  briefing.  See  attached
letter.
                  Done at the City of Austin, this January 12, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk